Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTE: Claim 8 (and dependent claims 9-14) recites, “one or more computer readable storage media (medium)”, the scope of which would ordinarily include transitory signals. However, applicant has disavowed transitory signals from the scope of the claim in the specification as filed as follows (Para [0047] The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more P202002312US01 Page 16 of 25 
specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.)
Therefore claim 8 and its dependents falls within statutory category of invention and are patent eligible under 35 U.S.C 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 (T-Recs Table Recognition and Validation approach, Thomas G. Kieninger et al., AAAI, 1999, Pages 50-57) hereafter NPL1 (Single reference 103 as the claimed limitations “a computer-implemented method, a computer program product comprising computer readable instructions stored on one or more computer readable storage media and a computer system comprising one or more processors executing the instructions” would be implicit based on the disclosure of NPL1 T-Recs Table Recognition and Validation approach).

1. Regarding claim 1, NPL1 discloses a computer-implemented method (Page 1 Title, abstract discloses T-Recs Table Recognition and Validation approach (i.e block segmentation and layout analysis approach for tabular documents), examiner notes that a computer (one or more processors) is implied for performing the approach/method/system) comprising: 
detecting, by one or more processors, characters in a document using an object detection technique (page 51 discloses the core idea of T-Recs and the algorithm features and discloses it operates on OCR output documents identifying/detecting the words (text/characters blocks) in the table that belong to same logical unit (i.e object detection technique in the document, examiner notes that the specifics of the object detection technique are not required by the current claim) meeting the above claim limitations); 
identifying, by one or more processors, positions of the detected characters in the document (page 53 and figs 7, 8 shows the constructed table grid (i.e segmented blocks of the characters) showing the extensions and it’s rows and columns (i.e positions of the detected characters in the documents), examiner notes that the specifics of the positions are not required by the current claim); 
analyzing, by one or more processors, semantic connectivity among the detected characters based on the positions and semantic connectivity of the characters (page 55 discloses the block segmentation approach describing the identification of the blocks/characters based on the similarities between the cells of one column (i.e similarity measure or semantic connectivity of the characters) and the positions (colums), fig 15 also shows the similar text structure meeting the claim limitations);
recognizing, by one or more processors, text blocks of related characters based on the semantic connectivity analysis (page 55 section “The Block--- Column Table clustering” discloses identifying/recognizing the similarity measure strongly related to the token structure (see fig 14) the blocks inside a column tend to have equal sentence structure with equal words at equal positions as seen in fig 15 meeting the above claim limitations); and 
outputting, by one or more processors, the text blocks associated with the related characters (page 55 section “The Block--- Column Table clustering and fig 15 shows the output of similar text structure (i.e blocks associated with related characters), examiner notes that the specifics of the output are not required by the current claim). Before the effective filing date of the invention was made the claimed limitations (i.e a computer implemented method and one or more processors performing the steps of detecting, identifying, analyzing, recognizing and outputting) would be obvious/implied from the disclosure of NPL1. The suggestion/motivation would be an increased recognition precision and adaptive (application to other document layouts) approach/method/system on page 57 (conclusion). 

2. Regarding claim 2, NPL1 discloses the computer-implemented method of claim 1, further comprising: receiving, by one or more processors, the document, including tabular data, for processing, the document being a scanned document (page 53 shows in figs 7-9 and shows receiving the tabular data for processing the document and page 55 section “The Block--- Column Table clustering” discloses scanning resolution (i.e a scanned document) meeting the claim limitations).  

3. Regarding claim 3, NPL1 discloses the computer-implemented method of claim 1, wherein detecting the characters includes recognizing content of the detected characters (page 51 discloses the core idea of T-Recs and the algorithm features and discloses it operates on OCR output documents identifying/detecting the words (text/characters blocks) in the table that belong to same logical unit (i.e the content of the detected characters), examiner notes that the specifics of the content are not required by the current claim).  

4. Regarding claim 4, NPL1 discloses the computer-implemented method of claim 1, wherein analyzing the semantic connectivity includes taking a detected character as a starting point and performing connectivity detection in multiple directions, the connectivity detection being based on a base corpus calculating information entropy gain rate of the connecting characters (page 51 and fig 2 shows the arbitrary block as the seed (starting point) and determine the vertical neighbors in different directions based on the connectivity detection and connecting characters meeting the above claim limitations).

5. Regarding claim 7, NPL1 discloses the computer-implemented method of claim 1, wherein outputting the text blocks includes reconstructing a table document based on the text blocks with the corresponding coordinates of the text blocks (figs 7-9, 14-15 and pages 53, 55 (section The Block---Column---Table Clustering) shows and discloses outputting the text blocks includes reconstructing a table document based on the text blocks with the corresponding coordinates (i.e pixel coordinates) of the text blocks meeting the above claim limitations).  

6. Regarding claim 8, see the corresponding explanation of claim 1. Examiner notes that a computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising the steps is implied from the disclosure of the NPL1.

7. Claim 9 is a corresponding computer program product claim of claim 2. See the corresponding explanation of claim 2.

8. Claim 10 is a corresponding computer program product claim of claim 3. See the corresponding explanation of claim 3.

9. Claim 11 is a corresponding computer program product claim of claim 4. See the corresponding explanation of claim 4.

10. Claim 14 is a corresponding computer program product claim of claim 7. See the corresponding explanation of claim 7.

11. Claim 15 is a corresponding system claim of claim 1. See the corresponding explanation of claim 1. Examiner notes that a computer system comprising: one or more computer processors, one or more computer readable storage media, and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising the steps is implied from the disclosure of the NPL1.

12. Claim 16 is a corresponding system claim of claim 2. See the corresponding explanation of claim 2.  

13. Claim 17 is a corresponding system claim of claim 3. See the corresponding explanation of claim 3.

14. Claim 18 is a corresponding system claim of claim 4. See the corresponding explanation of claim 4.

 Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of Wang Xingguang et al., CN109948149A hereafter Wang.

15. Regarding claim 6, NPL1discloses the computer-implemented method of claim 1. NPL1 discloses the semantic connectivity (similarity measure) between the characters (text blocks) as seen above with respect to claim 1. NPL1 is silent and however fails to disclose wherein recognizing the text blocks includes performing text content connection based on probability of the content connection of the related characters.  
	Wang discloses wherein recognizing the text blocks includes performing text content connection based on probability of the content connection of the related characters (Abstract discloses obtaining feature vectors of segmented words (related characters) of the text input in the semantic module and determines the connection probabilities). Before the effective filing date of the invention was made, NPL1 and Wang are combinable because they are from the same filed of endeavor and are analogous art of text data processing. The suggestion/motivation would be an improved and accurate text division/classification/processing system/method (Abstract). Therefore, it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Wang in the method of NPL1 to obtain the invention as specified in claim 6.

16. Claim 13 is a corresponding computer program product claim of claim 6. See the corresponding explanation of claim 6.

17. Claim 20 is a corresponding system claim of claim 6. See the corresponding explanation of claim 6.
Allowable Subject Matter
Claims 5, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669